In a proceeding under section 330 of the Election Law to invalidate the petitions designating Henry F. Jones and Soli Morse for the party positions of comity committeemen of the Democratic party from the 100th Election District, 5th Assembly District, Town of Hempstead, County of Nassau, said candidates appeal from an order of the Supreme Court, Nassau County, dated August 26, 1963, made upon the decision of the court, after a hearing, which invalidated said petitions and directed the Board of Elections to reject them. Order reversed on the law, without costs, and petition in this proceeding dismissed upon the ground that the respondents (the petitioners *782in this proceeding), while they were aggrieved candidates at the time they filed their petition initiating this proceeding, were. no longer aggrieved candidates at the time of the hearing by the Special Term or at the time of its decision. It appears without dispute and it was so conceded on the argument in this court, that in the interim the Board of Elections had invalidated respondents’ own designating petitions as candidates and that no .proceeding has been taken to review such ruling of the Board of Elections. Under the circumstances the respondents, as matter of law, lost their standing to contest the petitions designating appellants as candidates for committeemen. No questions of fact were considered by this court. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.